 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8       SCANDIES ROSE FISHING COMPANY,                CASE NO. C18-672 RSM
         LLC,
 9
                                                       ORDER GRANTING IN PART
10                   Plaintiff,                        DEFENDANT’S MOTION TO DISMISS

11            v.
12       HENRY PAGH,
13
                     Defendant.
14

15                                      I.      INTRODUCTION
16           This matter comes before the Court on Defendant’s Motion to Dismiss Declaratory
17
     Judgment Action. Dkt. #12. Defendant seeks to have this action dismissed or stayed pending
18
     resolution of his state court maritime action arising from the same underlying events. Plaintiff
19
     opposes the Motion. Dkt. #17. For the reasons stated below, the Court will partially grant
20

21   Defendant’s Motion and stay this matter.

22                                       II.    BACKGROUND

23           Defendant suffered two injuries while aboard the F/V Scandies Rose on October 29, 2017.
24
     Dkt. #12 at 2. Defendant and Plaintiff disagreed as to Defendant’s maintenance rate1 as a result
25
     1
26     Under general maritime law, an injured seaman is entitled to “maintenance”—food and
     lodging—and “care”—medical treatment—from the shipowner employing the seaman.
     See 1 ADMIRALTY & MAR. LAW § 6.28 (6th .ed.).


     ORDER – 1
     of the injuries. Id. Following discussions, the dispute appeared likely to result in litigation. Dkts.
 1

 2   #12 at 3; #17 at 10.

 3          Plaintiff initiated this action on May 9, 2018. Dkt. #1. Defendant filed an action in state

 4   court on June 4, 2018, asserting Jones Act, unseaworthiness, and maintenance and cure claims.
 5
     Dkt. #13 at 7–9 (Ex. 1). Defendant asserts that this federal action was filed solely as a litigation
 6
     strategy and the parties dispute whether the rate of maintenance—at issue in this case—should
 7
     be decided separately from Defendant’s state court action or whether all issues related to the
 8
     October 29, 2017 injuries should be decided together in state court. Dkts. #12 and #17.
 9

10                                          III.    DISCUSSION

11          “In the declaratory judgment context, the normal principle that federal courts should
12   adjudicate claims within their jurisdiction yields to considerations of practicality and wise
13
     judicial administration.” Wilton v. Seven Falls Co., 515 U.S. 277, 288 (1995). As such, “district
14
     courts possess discretion in determining whether and when to entertain an action under the
15
     Declaratory Judgment Act, even when the suit otherwise satisfies subject matter jurisdictional
16

17   prerequisites.” Id. at 282. The Declaratory Judgment Act, 28 U.S.C. § 2201, placed “a remedial

18   arrow in the district court’s quiver; it created an opportunity, rather than a duty, to grant a new

19   form of relief to qualifying litigants.” Id. at 288. The Ninth Circuit has identified many non-
20   exclusive considerations that should guide the district courts in weighing “concerns of judicial
21
     administration, comity, and fairness” to decide whether to exercise its power or defer to a parallel
22
     state court action. Camberlain v. Allstate Ins. Co., 931 F.2d 1361, 1367 (9th Cir. 1991).
23
     Generally the district courts are to avoid endorsing a party’s forum shopping, needless
24

25   determinations of state law, duplicative litigation, piecemeal resolution of disputes, procedural

26   fencing, and entanglement of the state and federal courts. Principle Life Ins. Co. v. Robinson,




     ORDER – 2
     394 F.3d 665, 672 (9th Cir. 2005) (citing Am. States Ins. Co. v. Kearns, 15 F.3d at 142 (9th Cir.
 1

 2   1994); Gov’t Emps. Ins. Co. v. Dizol, 133 F.3d 1220 (9th Cir. 1998)).

 3          Defendant argues that in circumstances such as this—where both a federal court

 4   declaratory judgment action regarding maintenance and cure and a state court action asserting
 5
     Jones Act claims are pending—courts consider whether to exercise jurisdiction differently than
 6
     in “normal” declaratory judgment actions. Dkt. #12 at 7 (citing Royal Caribbean Cruises, Ltd.
 7
     v. Whitefield, 664 F. Supp. 2d 1270, 1276 (S.D. Fla. 2009) and Lady Deborah, Inc. v. Ware, 855
 8
     F. Supp. 871, 875 (E.D. Va. 1994)). Defendant relies upon the “saving to suitors” clause, 28
 9

10   U.S.C. § 1333, which allows seamen to bring Jones Act claims in state court, and 28 U.S.C.

11   § 1445, which prohibits the removal of state Jones Act claims to federal court, to argue that he
12   has a right to have his Jones Act claims heard in state court. Dkt. #12 at 7–8. Further, Defendant
13
     further points to a seaman’s entitlement to a jury trial on maintenance and cure claims when
14
     brought with Jones Act and unseaworthiness claims. Dkt. #12 at 8 (citing Fitzgerald v. U.S.
15
     Lines Co., 374 U.S. 16 (1963)). From these sources, Defendant argues that allowing the
16

17   declaratory judgment action to go forward in this case would potentially prejudice his right to

18   have a jury make relevant findings of fact related to his maintenance and cure claim. Dkt. #12

19   at 8–12. Pointing to cases within this District and beyond, Defendant argues that the weight of
20   authority strongly supports dismissing or staying this action as a matter of course. Dkt. #12 at
21
     9–12 (citing Belle Pass Towing Corp. v. Cheramie, 763 F. Supp. 1348 (E.D. La. 1991); Coastal
22
     Alaska Premier Seafoods, LLC v. Redfern, No. 18-345JCC, 2018 U.S. Dist. LEXIS 81813, 2018
23
     WL 2216191 (W.D. Wash. May 15, 2018); Ocean Alaska, LLC v. Hutchison, C07-294JLR, 2008
24

25   U.S. Dist. LEXIS 116712, 2008 WL 313394 (W.D. Wash. Aug. 4, 2008)).

26




     ORDER – 3
             Plaintiff does nothing to rebut Defendant’s argument that a different rule or standard
 1

 2   applies in the context of this case. The cases cited by Defendant do strongly support dismissal

 3   or a stay in the context of federal declaratory judgment actions and parallel state court Jones Act

 4   and unseaworthiness claims. But in many of those cases, the courts determined whether to
 5
     exercise jurisdiction or defer to parallel state court proceedings by weighing “considerations of
 6
     practicality and wise judicial administration,” in accordance with Wilton, and considerations of
 7
     “judicial administration, comity, and fairness,” in accordance with Camberlain. Ultimately, the
 8
     Court need not decide whether a different rule or standard applies in this case as dismissal or a
 9

10   stay is appropriate even under the ordinary considerations that guide the Court’s discretion in

11   exercising jurisdiction over a declaratory judgment action.
12           Several of the normal considerations do not appear particularly relevant in the context of
13
     this case. The parties note that there is little risk of this Court needlessly deciding issues of state
14
     law as the issues are all governed by federal law. Dkts. #12 at 12–13; #17 at 9. The parties also
15
     believe that the opposing party is forum shopping. Plaintiff prefers to remain in federal court,
16

17   where it filed its action, and Defendant prefers to litigate in state court, where he filed his action.

18   Dkts. #12 at 13–15; #17 at 10–12. As this will generally always be the case in cases such as this

19   and as nothing egregious tips the scales here, the consideration is of little use.
20           More helpful are the considerations of avoiding duplicative litigation, piecemeal
21
     resolution of disputes, procedural fencing, and the entanglement of the state and federal courts.2
22

23
     2
       The parties, separately or jointly, also address whether the declaratory judgment action will
24   violate the spirit of diversity removal provisions, is “defensive,” is convenient to the parties, is
25   the only available remedy, will settle the controversy, will clarify and settle the legal relations at
     issue, and will afford relief from the uncertainty, insecurity, and controversy giving rise to the
26   proceeding, and how far the federal action has advanced. Dkts. #12 and #17. The Court finds
     that these are generally subsumed into the considerations the Court has identified or not
     particularly relevant to this action.


     ORDER – 4
     Defendant argues, in sum, that the declaratory judgment action “segregates a single issue related
 1

 2   to [Defendant’s] maintenance claim from the remaining maintenance issues,” will cause

 3   duplicative use of certain witnesses and evidence, and will entangle the state and federal courts

 4   or present a risk of inconsistent results.3 Dkts. #12 at 15–21; #21 (relying on numerous maritime
 5
     cases). Plaintiff counters that the declaratory judgment action will resolve an “‘arcane’ question
 6
     of maritime law” which can be decided separately and expediently to settle the dispute between
 7
     the parties on this issue. Dkt. #17 at 12–16 (relying on two maritime cases).4
 8
            On balance, the Court finds that dismissal or a stay of the federal action is appropriate in
 9

10   this circumstance. The record perhaps supports that the Court could maintain jurisdiction and

11   avoid interfering with the state court action. But the record does not establish that the Court
12   should maintain jurisdiction in furtherance of practicality, wise judicial administration, comity,
13
     and fairness. The federal declaratory judgment action will not resolve the whole controversy
14
     between the parties and the state court action will still have to proceed. This is the essence of
15
     piecemeal resolution and all disputes related to Defendant’s injuries onboard the Scandies Rose
16

17

18
     3
      Defendant also points out that “there is a split of authority between Washington and the Ninth
19   Circuit regarding the standard applied to pretrial motions for maintenance.” Dkt. #12 at 20 (citing
     Dean v. Fishing Co. of Alaska, Inc., 177 Wash.2d 399, 300 P.3d 815, 2013 A.M.C. 2228 (2013)
20   and Barnes v. Sea Haw. Rafting, LLC, 889 F.3d 517, 2018 A.M.C. 939 (9th Cir. 2018)).
21   Defendant believes this split motivated Plaintiff to file this action.
     4
22     The two main cases relied upon by Plaintiff, in which the court declined to dismiss or stay the
     federal declaratory judgment action, are distinguishable—as Defendant notes in his Reply. Dkt.
23   #21 at 3. In Fourth Shipmor Assocs. v. Lee, 1996 A.M.C. 1695, 1996 WL 468753 (E.D. Cal.
     Jan. 4, 1996), the court retained jurisdiction where the state court had stayed the maintenance and
24   cure action and the court found there was no evidence of forum shopping and the action was
25   confined to federal law issues which could be quickly resolved. In First Shipmor Assocs., 1993
     A.M.C. 2007, 1993 WL 181382, 1993 U.S. Dist. LEXIS 7291 (N.D. Cal. May 26, 1993), the
26   state court action was filed five months after the federal court action, the federal action could be
     quickly resolved through alternative dispute resolution, and the plaintiff had “already paid the
     entire disputed amount into the Court’s registry.”


     ORDER – 5
     should be resolved in a single state court action.5 Accordingly, the Court will stay this action
 1

 2   pending resolution of the state court action.

 3                                        IV.        CONCLUSION

 4          Having reviewed Defendant’s Motion, along with the remainder of the record, the Court
 5
     hereby finds and ORDERS:
 6
         1. The Defendant’s Motion to Dismiss Declaratory Judgment Action. (Dkt. #12) is
 7
     GRANTED in part.
 8
         2. This matter shall be STAYED pending resolution of the state court proceeding.
 9

10       3. The parties are INSTRUCTED to file a Status Report within 30 days of the completion

11   of the state court proceedings.
12          Dated this 24th day of October 2018.
13

14

15
                                                     A
                                                     RICARDO S. MARTINEZ
                                                     CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23   5
       The Court notes that this result is consistent with two prior cases before this Court. Coastal
     Alaska Premier Seafoods, LLC v. Redfern, C18-345JCC, 2018 U.S. Dist. LEXIS 81813, 2018
24   WL 2216191 (W.D. Wash. May 15, 2018) (Judge Coughenour deciding to stay a federal
25   declaratory judgment action that was filed five days prior to the filing of a state court maritime
     action); Ocean Alaska, LLC v. Hutchison, C07-294JLR, 2008 U.S. Dist. LEXIS 116712, 2008
26   WL 3103394 (W.D. Wash. Aug. 4, 2008) (Judge Robart deciding to stay a federal declaratory
     judgment action that was filed more than two months prior to the filing of a state court maritime
     action).


     ORDER – 6
